Citation Nr: 1520030	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee, prior to November 23, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for status post total right knee replacement, from January 1, 2011, through October 26, 2014, and in excess of 60 percent for the disability from October 27, 2014.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left knee, prior to January 10, 2011.

4.  Entitlement to an evaluation in excess of 30 percent for status post total left knee replacement, from March 1, 2012, through October 26, 2014, and in excess of 60 percent for the disability from October 27, 2014.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to January 1982 and from August 1983 to March 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina

Pursuant to his request, the Veteran was scheduled for a hearing before the Board in September 2011.  In an August 2011 statement, the Veteran withdrew his hearing request.  

When this case was most recently before the Board in April 2014, it was remanded for additional evidentiary development.

In January 2015, the RO issued a rating decision granting separate 60 percent disability evaluations for the Veteran's status post left and right total knee replacements, effective October 27, 2014.  The RO's January 2015 rating decision also granted entitlement to a TDIU rating, effective October 27, 2014.  The Veteran continues to seek increased evaluations for his service-connected bilateral knee disabilities, as well as entitlement to a TDIU, prior to October 27, 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issue of entitlement to a TDIU rating, prior to October 27, 2014, is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Prior to November 23, 2009, the Veteran's right knee disability was manifested by pain on motion, extension to 0 degrees, flexion to 70 degrees, and frequent episodes of locking and effusion.

2.  From January 1, 2011, the Veteran's status post total right knee replacement has been manifested by chronic residuals consisting of moderately-severe to severe painful motion and weakness.

3.  Prior to January 10, 2011, the Veteran's right knee disability was manifested by pain on motion, extension to 0 degrees, and flexion to 70 degrees.

4.  From March 1, 2012, the Veteran's status post total left knee replacement has been manifested by chronic residuals consisting of moderately-severe to severe painful motion and weakness.


CONCLUSIONS OF LAW

1.  Prior to November 23, 2009, the Veteran's right knee disability warrants a 20 percent evaluation, but not higher.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2014). 

2.  Status post total right knee replacement warrants an evaluation of 60 percent, but not higher, from January 1, 2011, to the present.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2014).

3.  The criteria for an evaluation in excess of 10 percent for disability of the left knee, prior to January 10, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2014). 

4.  The criteria for a 60 percent evaluation, but no higher, for status post total left knee replacement, from March 1, 2012, to the present have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in July 2006 and August 2006, prior to the initial adjudication of the claims.

The duty to assist the Veteran has also been satisfied.  The originating agency has obtained all of the Veteran's available service treatment records, and obtained, or made all reasonable attempts to obtain, the Veteran's identified VA and private medical treatment records.  Most recently, the Veteran was provided with an October 2014 VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions.  The DBQ examiner reviewed the Veteran's pertinent medical history, examined the Veteran, and provided all information required for rating purposes.  The Board finds the report of the October 2014 VA DBQ examination for knee and lower leg conditions to be adequate for adjudication purposes.  The Veteran has not contended otherwise.  

Board remands in November 2011, December 2012, and April 2014, instructed the originating agency to obtain the Veteran's updated treatment records; to obtain his disability retirement records from the United States Postal Service; and to arrange for him to be scheduled for examinations to ascertain the severity of his bilateral knee disabilities.  

In response to Board remands, the originating agency requested additional evidence and information from the Veteran in December 2011, December 2012, and April 2014 letters.  It also obtained updated VA treatment records from the VA medical centers in Fayetteville, Salisbury, and Durham; and private treatment records from numerous sources.  Finally, the Veteran was provided with VA DBQ examinations for knee and lower leg conditions in January 2012 and October 2014.  

Despite extensive efforts, the originating agency was unable to obtain all records relating the Veteran's disability retirement from the United States Postal Service.  The steps taken to obtain these records are outlined in a July 2013 Formal Finding of Unavailability Memorandum prepared by the originating agency.  The Veteran was notified of the unavailability of these records that same month.  He subsequently supplied some of these records which were in his possession.  Finally, a July 2013 report of contact indicates that the Veteran reported that he had been informed by his former employer that no additional records were available.  

Accordingly, the originating agency has substantially complied with the directives in the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claims on appeal.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the issues on appeal.

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  In the alternative, a 10 percent rating is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Code 5256, 5261, or 5262, with a minimum rating of 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

The "amputation rule" precludes the assignment of a rating in excess of 60 percent for a disability of the knee.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed. 38 C.F.R. § 4.68. 

Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5173.  Diagnostic Code 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended.  Diagnostic Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action.  For a rating higher than 60 percent, there must be amputation up to the upper third of the thigh. 38 C.F.R. § 4.71a, Diagnostic Code 5161.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background 
	
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran's service treatment records revealed complaints of and treatment for bilateral knee pain, which was diagnosed as chondromalacia and synovitis of both knees.

In July 1985, the RO issued a rating decision which granted service connection at a combined initial evaluation of 20 percent for chondromalacia and arthritis of the knees, effective from March 5, 1985.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.

In October 1999, the RO issued a rating decision which assigned separate 10 percent disability evaluations, effective January 20, 1999, for chondromalacia of the right knee and left knee.  See 38 C.F.R. § 4.71, Diagnostic Codes 5099-5003.

An April 2006 private treatment report noted the Veteran's complaints of worsening knee pain over the past few weeks.  Physical examination revealed crepitus with flexion and extension of the knees, especially on the left side, and no effusion.

In June 2006, the Veteran filed his present claim seeking, in pertinent part, increased evaluations for his service-connected right and left knee chondromalacia.  

In January 2007, the Veteran underwent a VA examination for joints.  The examination report noted the Veteran's complaints of bilateral knee pain, which was worse walking down stairs.  The Veteran also reported having knee pain when sitting for prolonged periods, and having sharp knee pain several times per day.  The report noted that he occasionally wears a knee brace for walking, and that he could walk 1/4 mile.  It also noted that he was able to stand for more than one hour, but less than 3 hours.  

Physical examination revealed his gait to be normal.  Range of motion testing of the right knee revealed active flexion from 0 to 70 degrees, with pain throughout; and extension to 0 degrees.  Range of motion testing of the left knee revealed active flexion from 0 to 70 degrees, with pain throughout; and extension to 0 degrees.  The report noted that there was no additional loss of motion on repetitive use.  It also noted crepitance, bilaterally, with no instability, grinding, patellar or meniscus abnormality.  X-ray examination of the knees revealed degenerative osteoarthritis of both knees, with a small amount of joint effusion on the right side. The report listed a diagnosis of bilateral degenerative joint disease of the knees.  The report noted that the Veteran's bilateral knee disability results in decreased mobility, lack of stamina, and pain.  It also noted that his bilateral knee disability severely affects the Veteran's ability to play sports, and moderately affects his ability to exercise, shop and travel.

A December 2007 private treatment report noted the Veteran's history of increasing right knee pain.  The Veteran also reported having more mechanical symptoms, including catching, crunching, and sticking in the right knee when walking.  Physical examination of the right knee revealed tenderness along the medial and lateral joint lines, particularly around the patellofemoral joint.  There was a lot of crepitus throughout the range of motion of the right knee.  The right knee was overall stable, but with moderate-sized effusion and some soft tissue swelling.       X-ray examination of the right knee revealed moderate degenerative changes with some joint space narrowing, some degenerative spurring, and possibly some intraarticular loose bodies.  The report listed a diagnosis of osteoarthritis right knee and chondromalacia right knee.  It also noted that the Veteran was given an intraarticular injection into the right knee.

A January 2008 private treatment report noted the Veteran's complaints of ongoing right knee pain.  Physical examination of the right knee revealed it to be diffusely tender, with pain along both joint lines and pain with weightbearing and walking.  The report also noted that the right knee exhibited moderate-sized effusion.  The physician recommended that the Veteran undergo arthroscopic evaluation and debridement.

A February 2008 MRI examination of the right knee revealed an impression of significant degenerative joint disease, with no meniscal or ligamentous tear.  

A February 2008 private treatment report noted the Veteran's complaints of right knee pain, with a lot of mechanical symptoms, catching, popping and locking.  Physical examination revealed pain through the range of motion of the right knee, and difficulty with weightbearing and ambulation.  The report noted that the Veteran would likely need a knee replacement in the near future, but could buy some time by undergoing an arthroscopy of the right knee and a tricompartmental chondroplasty and debridement of the menisci if necessary.

An April 2008 physician's report from the U.S. Department of Labor noted the Veteran's history of a twisting injury of the right knee.  The report noted that the Veteran's right knee pain was aggravated by activities, bending, kneeling and stooping and was limiting his activities at work.  The report listed a diagnosis of osteoarthritis of the lower right leg.  

On April 23, 2008, the Veteran underwent a tricompartmental chondroplasty of the right knee with chondroplasty of the medial femoral condyle, lateral femoral condyle, patella, and trochlear groove.  The report listed a post operative diagnosis of right knee osteoarthritis and chondromalacia patella.

A May 2008 private treatment report noted that the Veteran was seen for a follow up of his right knee arthroscopy.  The report noted moderate-sized effusion, with diffuse tenderness, around the right knee.  Range of motion testing of the right knee revealed full extension and flexion to about 95 degrees with a lot of discomfort.  No significant mechanical symptoms were indicated, but the soreness, pain, and weakness were ongoing.  The report noted that the Veteran should continue physical therapy.

A July 2008 private treatment report noted that the Veteran was continuing to make slow progress with his right knee.  His pain level was improving, his swelling was down, and he had started to regain some strength.  Physical examination of the right knee revealed full extension and flexion to 130 degrees, with some crepitus and pain around the patellofemoral joint.  

A June 2009 private treatment report noted that the Veteran was being seen for a follow-up of his bilateral knee osteoarthritis and bilateral carpal tunnel syndrome.  The report noted that he had completed a functional capacity evaluation which showed a very light sedentary work level.  Physical examination revealed diffuse pain and tenderness around the knees, and pain with long periods of standing and walking.  The physician recommended that the Veteran medically retire from his position with the postal service.

An August 2009 private treatment report noted the Veteran's ongoing difficulty with both of his knees, limiting his ability to stand and walk for extended time.  The report noted that he had been out of work and had not been able to return with the restrictions given him.  Physical examination of the knees revealed diffuse tenderness, pain with weightbearing, and limited range of motion.  The report also noted that he exhibited no significant change in his physical examination over the last several visits.

A September 2009 private treatment report noted that the Veteran was having more and more pain around the right knee, with the left knee also giving him difficulty.  Physical examination of the right knee revealed difficulty with weight bearing and range of motion.  It also noted pain, crepitus through the range of motion, and a moderate amount of swelling.
	
On November 23, 2009, the Veteran underwent a right total knee arthroplasty.

A January 2010 private treatment report noted that the Veteran was six weeks out from right knee surgery, and that he was doing quite poorly.  Physical examination revealed a markedly antalgic gait with a very poor gait pattern.  Range of motion of the right knee was from 40 to 90 degrees, with a significant amount of stiffness.

A February 2010 operative report noted that the Veteran underwent a right total knee manipulation to help restore motion in his right knee.  The report concluded with a post operative diagnosis of right total knee contracture.

A March 2010 private treatment report noted that the Veteran's right knee was doing better since his manipulation.  His right knee exhibited flexion to about 110 degrees and extension just a few degrees short of full extension.  The report noted that the Veteran was ambulating without any assistive devices.  

A May 2010 physical therapy report noted that the Veteran had noticed more popping in his left knee joint.  

A July 2010 private treatment report noted that he was doing well with his right knee, with just a little bit of soreness.  The report indicated that he was now having more difficulty with his left knee.  Physical examination of the right knee revealed just a little weakness in his quadriceps, a nicely healed surgical incision, and mild swelling.  Range of motion testing on the right knee revealed full extension and flexion to 130 degrees.  

In October 2010, the Veteran filed a disability claim with the Social Security Administration (SSA).  The Veteran claimed that he had been unable to function and/or work since April 22, 2008, and he attributed this to his right knee replacement, bilateral carpal tunnel, and posttraumatic stress disorder.

An October 2010 private treatment report noted the Veteran's complaint of continuing pain in his left knee.  The report noted that he had really recovered nicely from the right total knee replacement, but that his left knee was very limiting.  Physical examination revealed considerable pain and crepitus through the range of motion on the left leg.  It also revealed a slight varus alignment.  X-ray examination of the left knee revealed considerable degenerative changes, particularly in the patellofemoral joint with pretty much complete loss of chondral surfaces in that area.  It also revealed medial joint line narrowing.  The physician recommended that the Veteran undergo a left total knee replacement.

A January 10, 2011, operative report noted that the Veteran underwent a left total knee arthroplasty.  The report noted that his left knee had been giving him more and more difficulties to the point where he was ready to proceed with left knee replacement.  A hospital discharge summary noted that he was discharged on January 12, 2011.

An April 2011 private treatment report noted that the Veteran had excellent range of motion in his left knee, that his surgical incision had healed nicely, and that there was no swelling.  The report also noted that he was ambulating well without any assistive devices.  The physician noted that the Veteran could return to some sit down work if that was available.  The physician felt the overall function of the left knee was good and the Veteran could tolerate limited standing and walking, but his previous job was going to be very difficult to return to.

A May 2011 decision from SSA determined that the Veteran was entitled to SSA disability benefits beginning on January 1, 2011.  

A July 2011 private treatment report noted that the Veteran was doing well with both total knee replacements.  Physical examination of the left knee revealed full extension and flexion to 135 degrees.  The report noted that there was still some weakness in the quadriceps, but that the knee was not showing any swelling.  The physician also noted that the Veteran had not been back to work in three years, and that he was not likely to return to his previous level of activity.

A July 2011 private treatment summary letter noted the Veteran's history of treatment for bilateral knee pain since August 2000.  The report noted that he had ongoing right knee pain following his April 2008 right knee surgery.  The physician noted that the Veteran had a limited ability to stand and walk for an extended period, and it was felt that he should undergo a right total knee arthroplasty, which he did in February 2010.  Thereafter, his right knee pain was improving and he continued to undergo physical therapy.  He subsequently underwent a left total knee arthroplasty in January 2011.

In January 2012, a VA examination for knee and lower leg conditions was conducted.  A supplemental statement concerning this examination was received later that same month.  The examination report listed diagnoses of degenerative joint disease of the knees and knee joint replacements, with residuals of moderately severe functional impairment.  Range of motion testing of the right knee revealed flexion to 95 degrees, with painful motion beginning at 90 degrees.  Right knee extension was to 0 degrees.  Range of motion testing of the left knee revealed flexion to 90 degrees, with painful motion beginning at 85 degrees.  Left knee extension was to 0 degrees.  Following repetitive-use testing, range of motion was reduced to 90 degrees of flexion on the right, and 85 degrees of flexion on the left.  The examination report noted that functional loss in both knees consisted of less movement than normal, weakened movement, pain on movement, swelling, excess fatigability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The report also noted that there was deformity on the right.  The Veteran exhibited pain to palpation for joint line or soft tissue in both knees, and muscle strength testing revealed 4/5 muscle strength on knee flexion and extension in both knees.  Joint stability testing revealed normal results for Lachman test, Posterior drawer test, and medial-lateral instability.  As for his residuals of total knee joint replacement, the report noted swelling, stiffness, pain, and an inability to squat or kneel bilaterally.  As for his surgical scars, the report noted that there were no painful or unstable scars, or scars greater than 39 square centimeters in size.  The report noted that the Veteran used a cane occasional for ambulation.  The examiner noted that the Veteran's bilateral knee disability affects his ability to work.  Specifically, he worked as a letter carrier and was in the process of disability retirement.  The report noted that he could not stand too long, sit for too long, or drive distances.  The VA examiner opined that the Veteran's residuals of bilateral knee status post total knee replacement are moderately severe and include pain, swelling and limited range of motion bilaterally.

A January 2012 private treatment report noted that the Veteran's right knee disability was being reevaluated.  The examining physician noted that the Veteran does not have daily right knee pain, and that his right knee was much improved from his preoperative status.  The report noted that the Veteran was still having difficulty with periods of standing and walking, as well as difficulty sitting for long periods.  The report noted that the Veteran's limitations with both his upper and lower extremities preclude him from doing sedentary work as well.  

Physical examination of the right knee revealed full extension, with a little bit of tightness in the hamstrings, and flexion to 130 degrees with continued weakness in the quadriceps.  The surgical incision was healed nicely, and there was no significant soft tissue swelling or effusion.  The Veteran was noted to have a slight antalgic gait with ambulation.  The physician noted that the Veteran was doing well with his knee replacements.  He was ambulating without significant discomfort, and having some swelling with activities, but with a pain level that was good.  The physician recommended that the Veteran continue his daily exercise program and continue his activities as tolerated, with no plan to return to work.

An October 2012 letter was received from the United States Postal Service.  The letter noted that the Veteran was injured on or about November 19, 2007, and that he was subsequently absent continuously from duty for more than one year.  The letter noted that based upon medical documentation received, it appeared unlikely the Veteran would be returning to perform the duties of his position in the near future.  Accordingly, the Veteran was being separated from the Postal Service.  A January 2013 letter noted that the Veteran's application for disability retirement had been approved.

In October 2014, the Veteran underwent a VA DBQ examination for knee and lower leg conditions.  Range of motion testing of the right knee revealed flexion from 30 to 60 degrees and extension from 60 to 30 degrees.  After repetitive repetitions, range of motion in the right knee was reduced, with flexion from 30 to 55 degrees and extension from 55 to 30 degrees.  The report noted pain on range of motion and with weight bearing.  Muscle strength testing of the right knee revealed forward flexion strength of 5/5 and abduction strength of 4/5.  No atrophy, recurrent subluxation, lateral instability, or recurrent effusion was indicated.  

Range of motion testing of the left knee revealed flexion from 25 to 65 degrees and extension from 65 to 25 degrees.  After repetitive repetitions, range of motion in the left knee was reduced, with flexion from 30 to 60 degrees and extension from 60 to 30 degrees.  The examination report noted pain on range of motion and with weight bearing.  Muscle strength testing of the left knee revealed forward flexion strength of 5/5 and abduction of 4/5.  

As for his surgical scars, the report indicated that he did not have any painful or unstable scars, scars with a total area equal to or greater than 39 square centimeters.  The examiner noted that the Veteran underwent a total right knee joint replacement in November 2009, and had chronic residuals consisting of severe painful motion or weakness.  The examiner also noted that the Veteran underwent a total left knee joint replacement in January 2011, and had chronic residuals consisting of severe painful motion or weakness.  The examiner opined that the functional impairment of the Veteran's bilateral knee impairment was not so severe that amputation with prosthesis would equally serve the Veteran.  The examiner also opined that the Veteran's bilateral knee disability would have a significant negative impact on most physical activities involving ambulation or lifting and carrying loads in excess of 15 pounds; and that sedentary work activities would, to a lesser amount, still be negatively impacted.

III.  Analysis

A.  Chondromalacia of the Right Knee, prior to November 23, 2009

Prior to November 23, 2009, the RO assigned the Veteran's chondromalacia of the right knee a 10 percent disability evaluation pursuant to Diagnostic Codes 5099-5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5099.

Prior to November 23, 2009, the Veteran's chondromalacia of the right knee was manifested by pain on motion, extension to 0 degrees, flexion to 70 degrees, crepitus, tenderness along the medial and lateral joint lines, pain on weight bearing, moderate effusion, and mechanical symptoms of catching, locking, and popping.  In the Board's opinion, these symptoms and functional impairment justify a rating of 20 percent under Diagnostic Code, which authorizes a 20 percent rating for frequent episodes of locking, pain and effusion into the joint.  

The impairment contemplated by Diagnostic Code 5258 is not separate and distinct from that contemplated by Diagnostic Code 5260 so separate ratings may not be granted on those Diagnostic Codes.  It is evident that the Veteran does not have sufficient limitation of flexion to warrant a rating in excess of 20 percent under Diagnostic Code 5260.  In addition, neither limitation of extension nor recurrent subluxation or lateral instability was present during this period so a compensable rating is not warranted under Diagnostic Code 5257 or 5261.
 
In addition, there is no evidence that the Veteran had ankylosis, that he had symptomatic dislocation and/or removal of semilunar cartilage in either knee, that he had any impairment of the tibia or fibula in either leg, or that there was genu recurvatum in either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5263.

Accordingly, the disability warrants a schedular rating of 20 percent, but not more, during the period prior to  November 23, 2009.

B.  Status Post Total Right Knee Replacement, from January 1, 2011

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's status post total right knee replacement, warrants a 60 percent evaluation beginning January 1, 2011.  Specifically, the Veteran's status post total left knee replacement has been manifested, from January 1, 2011, by chronic residuals consisting of moderately severe to severe painful motion and weakness.

For the reasons set forth below, the Board finds that a rating in excess of 60 percent is not warranted.

As noted above, 60 percent is the maximum rating authorized under Diagnostic Code 5055 for a knee replacement.

The Board has considered other potentially applicable diagnostic codes.  The 60 percent evaluation assigned for right knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion. 38 C.F.R. § 4.71a, Diagnostic Code 5255.  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion.

The Board acknowledges that recurrent subluxation or lateral instability is not contemplated by Diagnostic Code 5055.  The evidence does not show that the Veteran has had recurrent subluxation or lateral instability of the right knee during the period in question.  Therefore, a separate rating on that basis is not warranted.

A schedular evaluation greater than 60 percent is also prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5162.  In other words, the Veteran cannot receive a higher rating for his replaced knee than for a leg amputated.  Accordingly, all applicable possibilities were considered for a higher or separate rating, and a schedular rating in excess of 60 percent for the Veteran's service-connected right knee disability, from January 1, 2011, is not warranted. 



C.  Chondromalacia of the Left Knee, prior to January 10, 2011

Prior to January 10, 2011, the Veteran's chondromalacia of the left knee was manifested by pain on motion, extension to 0 degrees, flexion to 70 degrees, no additional loss of motion upon repetitive testing, crepitus, no instability, and no subluxation.  Accordingly, the Board concludes that the Veteran's chondromalacia of the left knee, prior to January 10, 2011, does not warrant an evaluation in excess of 10 percent.  

Consideration has been given to assigning a higher disability rating or additional separate disability rating for all or part of the period prior to January 10, 2011.  There is no evidence indicating that the Veteran's left knee flexion was limited to less than 45 degrees or that he had any limitation of extension in the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261.  At most, the Veteran's left knee, prior to January 10, 2011, was manifested by flexion limited to no less than 70 degrees and extension to 0 degrees.  In addition, there was no evidence that the Veteran has ankylosis, that he has symptomatic dislocation and/or removal of semilunar cartilage in the knee, that he had any impairment of the tibia or fibula in the leg, or that there was genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256, 5258, 5259, 5263.  Finally, the Veteran's left knee was not shown to be unstable or to exhibit recurrent subluxation.

Additionally, the Board notes that the Veteran's major functional impairment in left knee, prior to January 10, 2011, was pain.  A disability rating based on pain on motion under more than one diagnostic code would be in violation of 38 C.F.R. § 4.14. 

D.  Status Post Total Left Knee Replacement, From March 1, 2012.

From March 1, 2012, the Veteran's status post total left knee replacement has been manifested by chronic residuals consisting of moderately severe to severe painful motion and weakness.  Specifically, the January 2012 VA examination report noted that his left total knee replacement was manifested by swelling, stiffness, pain, and an inability to squat or kneel.  The report also noted that functional loss in the left knee consisted of less movement than normal, weakened movement, pain on movement, swelling, excess fatigability, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  The VA examiner opined that the Veteran's residuals of nee status post total knee replacements were moderately severe and include pain, swelling and limited range of motion bilaterally.  The October 2014 VA DBQ examiner noted the Veteran's total left knee joint replacement was manifested by chronic residuals consisting of severe painful motion and weakness.     

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's status post total left knee replacement, from March 1, 2012, to October 27, 2014 , warrants a 60 percent disability evaluation.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2014).  

For the reasons set forth below, the Board finds a rating in excess of 60 percent is not warranted.

As noted above, the 60 percent evaluation assigned for left knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion. 38 C.F.R. § 4.71a, Diagnostic Code 5255.  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion. 

In addition, a separate compensable rating for instability or subluxation is not warranted because the disability was not productive of instability or subluxation during this period.

As noted above, a schedular evaluation greater than 60 percent is also prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5162.  In other words, the Veteran cannot receive a higher rating for his replaced knee than for a leg amputated.  Accordingly, all applicable possibilities were considered for a higher or separate rating, and a schedular rating in excess of 60 percent for the Veteran's service-connected left knee disability, from March 1, 2012, is not warranted. 

E.  Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the manifestations of the disabilities at issue are contemplated by the schedular criteria.  Therefore, there is no reason for the Board to believe that the average industrial impairment from the left or right knee disability or the disabilities in combination would be greater than that contemplated by the assigned ratings, to include the increases granted herein.  Accordingly referral of the claims for extra-schedular consideration is not warranted.

Consideration has been given to assigning further staged ratings; however, at no time during the periods in question have the disabilities warranted ratings in excess of the assigned ratings, to include the increases granted herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.


ORDER

Entitlement to an evaluation of 20 percent, but no higher, for chondromalacia of the right knee, prior to November 23, 2009, is granted, subject to the criteria applicable to the payment of monetary benefits.  

The Board having determined that a 60 percent evaluation, but no higher, for status post total right knee replacement, is warranted from January 1, 2011, to the present, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for chondromalacia of the left knee, prior to January 10, 2011, is denied

The Board having determined that a 60 percent evaluation, but no higher, for status post total left knee replacement, is warranted from March 1, 2012, to the present, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to a TDIU rating prior to October 27, 2014.

The currently assigned effective date for the TDIU is based on the fact that the Veteran did not meet the minimum schedular criteria for a TDIU prior to October 27, 2014.  As a result of the Board's foregoing decision granting higher ratings during the period prior to October 27, 2014, the minimum schedular criteria required for the RO to grant a TDIU are met from an earlier date.  Therefore, the originating agency should readjudicate the TDIU after implementing the Board's decision.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following action:

After effectuating the Board's decision above, the RO or the AMC must readjudicate the issue of entitlement to TDIU benefits, prior to October 27, 2014.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate action if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


